IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ALTON D. BROWN,                            : No. 40 WM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
TREASURY DEPARTMENT,                       :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 25th day of May, 2016, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.